Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 1 of 7




                  EXHIBIT 44
               Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 2 of 7
Symantec Email Security.cloud - December 2018


                                                                            December 2018




Product Updates
Symantec Email Security.cloud


                                                Latest Release Highlights




           New Sender Detection Features
           The latest Symantec Email Security.cloud release introduces
           enhancements to the Anti-Spam Spoofed Sender Detection settings.
           These detection settings help you to protect your organization against
           fraudulent and phishing emails. The Anti-Spam service now lets you
           apply custom actions to emails that fail SPF or DMARC validation, just
           as you can for other anti-spam detection types. These new actions allow
           you to evaluate the impact of enabling SPF and DMARC validation
           before deciding to trust a sender’s policies.
 Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 3 of 7




Click-time URL Protection
The Click-time URL Protection service is available to organizations that
use Symantec Advanced Threat Protection: Email. The Click-time URL
Protection service "rewrites" and performs checks on URLs in emails
that are delivered to your organization's end users. The process of
rewriting allows the service to manage access to the URL to ensure the
destination is innocuous. Any URL that is rewritten by Click-time URL
Protection is checked every time an end-user clicks on it, to ensure the
URL destination is not hosting malware, phishing, or spam threats.
Recipient URL Protection has been added to the Click-time URL
Protection service. All of your users are protected by Click-time URL
Protection by default, but you can now choose to protect only certain
users and exclude others from processing.




           Improve Your Email Security Posture
Revisit These Useful Best Practices Webinars (On-Demand)
 Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 4 of 7




Policy Based Encryption Best
Practices
In this webinar, we’ll explore the Symantec Policy Based Encryptions
service – highlighting how it works, how to trigger a policy, and the user
experience. We’ll also cover advanced features and industry best
practices to equip you with the tools needed to protect your organization.
 Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 5 of 7




Securing Office 365 from Threats
Adoption of cloud services like Office 365 adds simplicity to business
services. However, it has also added significant complexity to the
traditional security infrastructure. This technical webinar will teach you
how to utilize the Symantec Email Security.cloud service to protect
against advanced threats.
 Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 6 of 7


How to Optimally Configure Email
Security.cloud
Take full advantage of the industry’s most complete email security
solution by properly configuring your Symantec Email Security.cloud
solution. In this webinar we will take you through the Email
Security.cloud administration console and highlight key protection
features that every organization should enable to protect themselves
against malware, phishing and spam emails.




How Can Your Organization
Safeguard Against Phishing Emails?
Spear-phishing emails emerged as by far the most widely used infection
  Case 0:20-cv-60416-RS Document 1-46 Entered on FLSD Docket 02/26/2020 Page 7 of 7
 vector in 2017, employed by 71 percent of targeted attack groups
 according to findings in our latest Email Security Threat Report. In this
 webinar we will demonstrate how to optimize the configurations of your
 Symantec Email Security.cloud service to protect your organization.




                                                                                              FOLLOW US:




© 2018 Symantec Corporation. All rights reserved. Symantec, the Symantec Logo, and the Checkmark Logo are trademarks or registered trademarks of Symantec
Corporation or its affiliates in the U.S. and other countries. Other names may be trademarks of their respective owners.


Symantec Corporation, 350 Ellis Street, Mountain View, CA 94043 United States of America


PRIVACY POLICY
